Citation Nr: 0522261	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Herminio L. Domincil, Jr.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran had World War II service.  He died in September 
1957; the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In August 2004, the Board reopened the 
appellant's claim and then remanded the matter for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in September 1957 of malignant lymphoma.

2.  Disability associated with the veteran's death was not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor was 
his malignant lymphoma otherwise related to such service or 
to a disability related to service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in May 2001.  
The letter predated the December 2001 rating decision.  See 
id.  The RO has generally advised the appellant to submit any 
evidence in support of her claim which she had in her 
possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Moreover, 
subsequent to an August 2004 Remand, another VCAA letter was 
issued to the appellant in August 2004.  The May 2001 and 
August 2004 collectively have clearly advised the appellant 
of the evidence necessary to substantiate her claim. 

The Board finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issue being decided on 
appeal, the evidence of record contains the veteran's post-
service medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The evidence of record contains a VA opinion as to the issue 
being decided on appeal.  Additionally, the appellant 
submitted private opinions on the matter.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issue 
on appeal.

I.  Factual Background

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  The appellant, however, 
asserts that the veteran's death was caused by "bad and 
adverse physical sufferings" during the war and from all 
kinds of sickness and diseases as a result of food shortage, 
beriberi, malaria, and environmental effects from the 
mountains.

In November 1945, the veteran executed an Affidavit for 
Philippine Army Personnel documenting the chronological 
record of wounds and illness incurred from December 1941 to 
date of return of military control.  The veteran reported one 
illness; a bullet wound to the right arm in May 1945, and 
denied incurring any permanent disabilities.

A November 1959 report of service information on ARCEN Form 
632 indicates that the veteran's entrance examination, if 
conducted, was lost or destroyed as a result of the war.  
Discharge examination and examination upon return to military 
control were deemed "not available," and no treatment 
records were found.  The representative also indicates that 
at the time of the veteran's release from the service of the 
Armed Forces of the U.S. in June 1946, he remained a member 
of the Philippine Commonwealth Army.  As there are no 
available service medical records pertaining to the veteran, 
the Board recognizes the importance of supplying reasons and 
bases of a decision when records are unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The cause of the veteran's death was not reported on the 
veteran's death certificate.  A Certificate dated in August 
1959 from the Municipal Treasurer states the veteran's cause 
of death as malignant lymphoma.  

A clinical record reflects that the veteran was hospitalized 
on April 12, 1957, where he remained until his death on 
September [redacted].  He was admitted because of abdominal distention 
and epigastric pain of one-month duration.  Pertinent past 
diseases included beriberi and malaria during childhood and 
acute bronchitis during adulthood.  A fluoroscopy revealed a 
"healthy chest."  An x-ray revealed a moderate gas 
distention of the large and small intestines.  A pocket of 
"gass" was seen in the pelvic region which possibly 
represented recto-sigmoid - presence of ileus of reflex type.  
The preoperative days were "unsignificant."  The veteran 
underwent surgery.  Post-operation the veteran began 
complaining of tympanism and abdominal distention.  He began 
having "difficulty of respiration."  The abdomen became so 
distended that it necessitated paracenthesis to enable the 
veteran to breath more comfortably.  The veteran died on 
September [redacted], and the final diagnosis was newgrowth, 
mesenteric.

Correspondence from the Office of the Registrar dated in 
September 1957 to the appellant stated that the veteran was 
hospitalized on April 12, 1957, and had been under active 
treatment for malignant lymphoma.  When his condition was 
considered serious, medical officers and nurses were 
specially assigned to take care of him in order that his life 
might be spared but his condition steadily became worse.  On 
September [redacted], 1957, he had an attack manifested by sudden loss 
of consciousness and difficulty of breathing from which he 
never recovered.

A January 1960 Medical Certificate from Dr. Eliseo P. Faralan 
stated that the veteran was examined in January and February 
1955 for a case of the "flu, protracted" with vague signs 
and symptoms of abdominal pains, probably newgrowth.

A September 1971 Medical Certificate from Eliseo P. Faralan 
stated that the veteran sought treatment with him in 1955.  
His chief complaint was occasional fever, malaise with vague 
abdominal pains and fine nodular masses over the abdomen.  
The veteran claimed that his past medical history of his 
present ailment had its early onset in the later part of 1946 
while he was actively connected with the 14th Infantry.  The 
disorder had its remission and recurrences occasionally.  Dr. 
Faralan's findings were consistent with lymphoma, early 
stage.  The veteran died in 1957 with a diagnosis of 
malignant lymphoma.  Dr. Faralan opined that "[i]t could be 
inferred that this ailment which finally degenerated to 
malignancy had its earliest onset in 1946 which had all those 
years before malignant degeneration taken a silent and 
inapparent course."

In October 2004, Dr. Benedicto A. Acosta issued a medical 
opinion.  The veteran sought treatment in January 1956 due to 
abdominal discomfort, fever, malaise, night sweat, and 
progressive loss of weight.  The veteran was under the care 
of Dr. Acosta for three days for observation and treatment.  
The veteran reported that the condition began more or less 10 
years prior to admission, as occasional abdominal pain, 
distention of the hypogastrium, insomnia, loss of weight, 
fever coming on and off, and dizziness.  The veteran reported 
that he incurred wounds and illnesses in service.  He 
sustained a well-defined bullet wound to his right arm in May 
1945.  In the early part of 1955, he consulted Dr. Faralan.  
In September 1957, the veteran was hospitalized and the 
diagnosis rendered was mesenteric lympho sarcoma.  In May 
1957, the veteran underwent exploratory laparatory and it was 
found that it was a positive final diagnosis as new growth 
mesenteric.  On physical examination, Dr. Acosta noted that 
the veteran was mentally alert, competent, cooperative, weak, 
and pale.  On inspection, the physician noted the presence of 
scars as a result of wounds incurred in service.  Abdominal 
distention was noted on palpation, and nodular masses in the 
abdominal cavity.  Dr. Acosta's impression was that based on 
the veteran's past medical history and his observations and 
findings, he agreed with the diagnosis rendered by Dr. 
Faralan as lympho sarcoma mesenteric.  Dr. Acosta opined that 
the mesentery is a double layer of peritoneum attaching the 
vital abdominal organs.  In the posterior wall of the abdomen 
the vital organ contains blood and lymph vessels, and the 
nerve supply which supply the vital organs might have been 
injured as a result of bullet wounds or have been infected by 
surrounding infected areas especially the lymph nodes.  The 
lymph nodes are very important structure for the defense of 
the blood system from Deletoricus agent particularly bacteria 
and virus.  If there is a malfunction of the lymph nodes 
there shall be obstruction and pressure symptoms which may 
have been generated to malignancy and metastasis will follow.  
The veteran's mother died "of the nose" before the outbreak 
of World War II and this might be a predisposing factor that 
he acquired the same disease during his military service.  
Malignancy have no known etiology and treatment to date.  

In December 2004, a VA physician offered an opinion as to the 
veteran's cause of death.  The examiner reviewed the claims 
folder and stated that the etiology of the veteran's 
malignant lymphoma was unknown.  The examiner opined that it 
was not likely that the veteran's malignant lymphoma was 
related to his military service.  There is no definite 
etiology of malignant lymphoma.  Some types are associated 
with heredity, others with a virus, specifically HTLV 1.  
Medical treatment and chemical exposures (agricultural 
chemicals have likewise been implicated.)  There is no record 
of this veteran having had chemical exposure during his 
military service.  Beriberi and malaria which the veteran had 
during World War II are not associated with the development 
of malignant lymphoma.



II.  Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The Board initially notes that the veteran's death was caused 
by malignant lymphoma.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, there are certain types of 
cancer, to include lymphomas, that shall be service-connected 
if they become manifest in a radiation-exposed veteran.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  There is no 
evidence and no claim by appellant, however, that the veteran 
was exposed to radiation during the veteran's period of 
service during World War II.  

A review of the record reveals that the veteran's cause of 
death was caused by malignant lymphoma, in September 1957, 
more than 11 years after discharge from service.  In an 
Affidavit completed by the veteran in November 1945, he only 
reported a bullet wound to the right arm and denied incurring 
any permanent disabilities.  The only medical records on file 
pertaining to the veteran reflect a hospitalization in April 
1957, until his death in September 1957, of malignant 
lymphoma.  The evidence of record contains an indication that 
a diagnosis of lymphoma may have been rendered as early as 
1955, which was still approximately 9 years after separation 
from service with the U.S. Armed Forces.  

A September 1971 Medical Certificate submitted by Dr. Faralan 
indicates that the veteran sought treatment in 1955 
complaining of occasional fever, malaise with vague abdominal 
pains and fine nodular masses over the abdomen.  The 
diagnosis rendered was lymphoma, early stage.  The veteran 
reported that his "present ailment" had its early onset in 
late 1946.  Based on this report, Dr. Faralan opined that it 
could be inferred that his "ailment" finally degenerated to 
malignancy.  Dr. Acosta also issued a medical opinion in 
October 2004 stating that the veteran sought treatment in 
January 1956 due to abdominal discomfort, fever, malaise, 
night sweat, and progressive loss of weight.  The veteran was 
reportedly under the care of Dr. Acosta for three days.  The 
veteran claimed that the symptomatology began 10 years prior 
to admission, as occasional abdominal pain, distention of the 
hypogastrium, insomnia, loss of weight, fever coming on and 
off, and dizziness.  Dr. Acosta opined that based on the 
veteran's medical history he agreed with Dr. Faralan's 
diagnosis of lympho sarcoma mesenteric.  Dr. Acosta opined 
that the bullet wound incurred in service could have infected 
areas, especially the lymph nodes.  

Initially, the Board notes that Dr. Faralan completed a 
Certificate approximately 16 years after the veteran 
purportedly sought medical treatment, and Dr. Acosta 
completed a Certificate in October 2004, over 47 years after 
he purportedly treated the veteran.  It is also somewhat 
suspect that the physicians are able to offer specific 
details and observations based on medical consultations that 
took place many years prior, and in the case of Dr. Acosta, 
almost a half century prior.  Neither physician has submitted 
treatment records to support their findings and observations.  
Moreover, the physician's conclusions are based on the 
unsupported history provided by the veteran.  There is no 
indication from the record that either physician had 
availability of the veteran's claims folder and the entire 
evidentiary data in rendering their respective opinions.  Dr. 
Faralan prepared a conclusion based on the veteran's reports 
that his "present ailment" manifested in 1946 during 
service.  The Board notes that it is not shown that the 
veteran was competent to render an opinion regarding 
diagnosis or etiology, and it is not shown that the appellant 
is competent as to medical matters.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  A mere recitation of the veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  LeShore v. 
Brown, 8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Dr. Acosta's opinion is also based on 
history supplied by the veteran, and his statements are 
speculative and not definitive with regard to the etiological 
relationship between the reported service injury and the 
veteran's malignant lymphoma, which eventually caused his 
demise.  It only suggests that it is within the realm of 
medical possibility that a relationship exists, not that it 
is at least as likely as not that the veteran's cause of 
death is related to the claimed bullet wound injury.  

Notwithstanding the above, a VA physician offered an opinion 
that the veteran's malignant lymphoma which caused death was 
not related to the veteran's active service.  The Board 
accepts the VA opinion as being the most probative medical 
evidence on the subject, as it was based on a review of all 
historical records and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In reaching this decision, the Board has considered the 
appellant's assertions as to the cause of the veteran's 
death.  Although the Board can sympathize with the 
appellant's plight, she is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu, supra.  

The preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


